DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a mating member” in claims 1, 13; “one or more guide members” in claims 3, 13; “one or more fluid reclamation systems” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the cover member" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "wherein the fluid in the one or more pressurized fluid sources is conveyed to the apparatus via the one or more upstream fluid conduits at an internal fluid pressures from 500.0 PSI to 5000.0 PSI to produce a fluid jet stream out through each of the first high pressure spray nozzle and the second high pressure spray nozzle having a flow rate of 52.0 gallons per minute at 500.0 PSI to 5000.0 PSI up to a distance of 3.05 meters (10.0 feet) without atomization of the fluid jet streams.”  The boundaries of the functional language are unclear because the claim does not provide a discernable boundary on what performs the function, in particular with respect to spraying the fluid without atomization of the fluid jet streams at the stated conditions.  The recited function does not follow from the structure recited in the claim, i.e. the first/second high pressure spray nozzle, so it is unclear whether the function requires some other structure or is simply a result of operating the apparatus in a certain manner.  Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim.  See MPEP 2173.05(g).
Claim 16 recites a distance as “3.05 meters (10.0 feet),” and it is unclear whether the limitation in the parentheses is part of the claim.
Claim 18 recites the limitation "the fluid jet stream."  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirose et al.  (US 5,392,798; cited by Applicant).
Regarding claims 1-5, Hirose discloses an apparatus for directing high pressure fluid streams against one or more interior surfaces of a storage container having a manhole disposed along the top of the storage container, including: a cover assembly in fluid communication with one or more sources of high pressure fluid (11; col. 6, lines 53-60), the cover member comprising a mating member operationally configured to engage a manhole of a storage container (bottom portion of 11) and a cover member (upper portion of 11) operationally configured to cover the manhole (11) ; a support assembly attached to the cover member and in fluid communication with the cover member (12a); a drive rod assembly disposed through the cover member and the support assembly (12b); and one or more extendable assemblies attached to the support assembly and attached to the drive rod assembly, the one or more extendable assemblies having fluid outlets in fluid communication with the support assembly (any one of or a combination of 15A, 15B, 17A, 17B, 18A, 18B and including 16A, 16B; or 16A, 16B); wherein the drive rod assembly is operationally configured to extend and retract the one or more extendable assemblies (Figure 1: 12; col. 6, lines 7-52); wherein the fluid outlets of the one or more extendable assemblies include high pressure fluid spray nozzles located at the distal ends of the one or more extendable assemblies (16A, 16B); wherein the cover assembly includes one or more guide members interconnecting the mating member and the cover member in a manner effective to axially align the mating member and the cover member (Figure 2: unlabeled vertical rods connecting upper and lower portions of 11); wherein the cover member includes one or more attachment surfaces for attachment of lifting equipment of the apparatus (see surfaces of the upper portion of 11 and/or surfaces of 13 and 14); wherein the drive rod assembly is operationally configured to hold the one or more extendable assemblies in a retracted position and in one or more extended positions (12 is capable of being controlled to be in retracted or extended positions).
Regarding claims 6-8, 10, and 11, Hirose is relied upon as above and further discloses including opposing extendable assemblies wherein the drive rod assembly is operationally configured to extend and retract the extendable assemblies simultaneously in opposite directions and hold the one or more extendable assemblies in a retracted position and in one or more extended positions (12 is capable of being controlled simultaneously to be in retracted or extended positions); a locking assembly attached to the support assembly, the locking assembly including opposing pivotal catch arms operationally configured to direct the opposing extendable assemblies to the retracted position (any of the links 15A, 15B); wherein the one or more guide members and the mating member are operationally configured to be suspended from the cover member when the apparatus is lifted by lifting equipment of the apparatus (vertical and lower portions of 11 can be suspended from the upper portion of 11); wherein the one or more extendable assemblies include a plurality of support arm members and a plurality of high pressure fluid conduit members assembled in a scissor extendable configuration (15A, 15B; 17A, 17B, 18A, 18B); wherein the cover member includes a fluid inlet in fluid communication with one or more sources of high pressure fluid and in fluid communication with the support assembly (see 12-14).
Regarding claims 12-13, Hirose is relied upon as above and further discloses a first extendable assembly having a first fluid outlet in fluid communication with the support assembly and an opposing second extendable assembly having a second fluid outlet in fluid communication with the support assembly (16A, 16B, 17A, 17B, 18A, 18B); and a locking assembly attached to the support assembly, the locking assembly including opposing pivotal catch arms operationally configured to direct the first extendable assembly and the second extendable assembly to a retracted position (15A, 15B); wherein the drive rod assembly is operationally configured to simultaneously extend and retract the first and second extendable assemblies (12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al.  (US 5,392,798; cited by Applicant) in view of Jaeger (US 5,718,382).
Regarding claim 14, Hirose is relied upon as above, but does not expressly disclose wherein the cover member includes equidistant lift eyes for attachment of lifting equipment configured to move the apparatus.
Jaeger discloses an apparatus for cleaning vessels having a cover or top plate (36) and handles (56) to facilitate guiding the cleaning apparatus to a proper location (col. 5, lines 15-17).  Figure 8 shows that each handle is equidistant from each other, and, for example, from a center of the top plate.
Because it is known in the art to have equidistant handles, and the results of the modification would be predictable, namely, providing a means to facilitate guiding the cleaning apparatus to a proper location, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the cover member includes equidistant lift eyes for attachment of lifting equipment configured to move the apparatus.

Claim(s) 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al.  (US 5,392,798; cited by Applicant), in view of Yasui et al.  (US 4,805,650), and further in view of Harvey (US 5,095,929) and Court (US 2,217,360).
Regarding claims 16 and 18, Hirose is relied upon as above, but does not expressly disclose a lift assembly operationally configured to move the apparatus vertically and horizontally.
Yasui discloses an apparatus for cleaning a tank-like vessel having a rail (31) and a travelling hoist and suspension chain (32, 33) for moving a cleaning apparatus (A) for insertion into a vessel.
Because it is known in the art to have a lifting assembly as claimed, and the results of the modification would be predictable, namely, providing a means move a cleaning apparatus to/from a tank, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have a lift assembly operationally configured to move the apparatus vertically and horizontally.
Hirose is relied upon as above, but does not expressly disclose wherein the fluid in the one or more pressurized fluid sources is conveyed to the apparatus via the one or more upstream fluid conduits at an internal fluid pressures from 500.0 PSI to 5000.0 PSI to produce a fluid jet stream out through each of the first high pressure spray nozzle and the second high pressure spray nozzle having a flow rate of 52.0 gallons per minute at 500.0 PSI to 5000.0 PSI up to a distance of 3.05 meters (10.0 feet) without atomization of the fluid jet streams; wherein the fluid jet stream has a total impact force against an inner surface of the tank trailer of 65 N and a jet velocity of 84.0 m/s.
Harvey discloses a rail tank car cleaning system using high pressure water to clean (abstract) supplied from a water blaster unit and operating at flow rates up to 80 gallons per minute and pressures up to 10,000 psi (col. 5, lines 17-24).  Court discloses an apparatus that uses water jets for hydraulic disruption of solids from vessels (page 1, col. 1, lines 1-7), and uses a nozzle design to produce confined jets which do not substantially break up or spread prior to impact, with velocities of more than about 200 feet per second and desired impact forces of more than 100 lbs to achieve desired cutting action (page 5, col. 1, line 48 through page 5, col. 2, line 2).
Thus, the prior art establishes that the PSI, flow rate, jet velocity, and impact force are results effective variables affecting the ability of the cleaning system to remove debris and clean, and that confined jets are desirable for producing those impact forces.  It has been established that it is obvious to a PHOSITA to determine the optimum or workable ranges of results effective variables.  MPEP 2145.05 (II) - Routing Optimization.  It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further modify Hirose, in view of Yasui, and to optimize the cleaning performance by optimizing the cleaning performance to have a workable product or process, yielding a cleaning system wherein the fluid in the one or more pressurized fluid sources is conveyed to the apparatus via the one or more upstream fluid conduits at an internal fluid pressures from 500.0 PSI to 5000.0 PSI to produce a fluid jet stream out through each of the first high pressure spray nozzle and the second high pressure spray nozzle having a flow rate of 52.0 gallons per minute at 500.0 PSI to 5000.0 PSI up to a distance of 3.05 meters (10.0 feet) without atomization of the fluid jet streams; wherein the fluid jet stream has a total impact force against an inner surface of the tank trailer of 65 N and a jet velocity of 84.0 m/s.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al.  (US 5,392,798; cited by Applicant), in view of Yasui et al.  (US 4,805,650), in view of Harvey (US 5,095,929) and Court (US 2,217,360), and further in view of Gregory (US 7,264,009).
Regarding claim 17, Hirose, in view of Yasui, and further in view of Harvey and Court, is relied upon as above, but does not expressly disclose one or more fluid reclamation systems in fluid communication with the one or more pressurized fluid sources.
Gregory discloses a cleaning system to clean the inner surface of a container (abstract), wherein washing procedure is performed to impinge the inner surface with a high pressure stream, and the cleaner solution is withdrawn via a drain line/return hose (58) and filter (60) and furnished to the jet head (34).
Because it is known in the art to use fluid reclamation, and the results of the modification would be predictable, namely, reducing the amount of fluid used, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have one or more fluid reclamation systems in fluid communication with the one or more pressurized fluid sources.


Allowable Subject Matter
Claims 9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose, or render obvious, the apparatus as defined by the combination of claims 1, 3, and 9, or the apparatus as defend by the combination of claims 12, 13, and 15.  There is no apparent teaching, suggestion, or motivation to modify the closest prior art, Hirose, to further have a cover member, guide members, and mating member as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/Primary Examiner, Art Unit 1711